Citation Nr: 1630089	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-27 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2015, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

When this appeal was most recently before the Board in September 2015, it was remanded for additional development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Following its review of the record, the Board finds that additional development is required before the Board decides the Veteran's claim.  When this case was previously before the Board in April and September 2015, the Board February 2011 and July 2015 VA medical opinions were deficient.  Of importance, the Board noted the Veteran's service treatment records (STRs) show he was found to be psychiatrically normal on entrance onto active duty in November 1962.  Then, in his August 1965 separation examination he indicated he had experienced depression and excessive worrying since being in the Army.  The Board also noted the Veteran's outpatient treatment notes from the North Texas VA Medical Center (VAMC) reveal he had been diagnosed with bipolar disorder with associated sleep impairments, anxiety, depression, and intermittent psychotic features.  

In the September 2015 remand, the Board noted that the February 2011 and July 2015 VA examiners failed to address the medical opinions requested.  Specifically, the examiners failed to expressly consider the Veteran's reports of depression and excessive worry in the course of his discharge examination, as well as his reports of continuous psychiatric manifestations since that time.  As such, the Board remanded the case in September 2015 for another VA examination to be conducted by an examiner who had not previously examined this Veteran.  

The Veteran recently underwent a third VA examination in January 2016.  Following the examination he was again diagnosed with an unspecified bipolar disorder.  The examiner again found several manifestations, which were noted by prior clinicians.  Such symptoms include depressed mood, anxiety, circumstantial speech, impaired impulse control, and mood disturbances.  During his examination, the examiner found the Veteran exhibited evidence of racing thoughts, was dysthymic, and appeared agitated.  The Veteran indicated he noticed anger issues around the age of 15, which he stated worsened while he was in the Army.  He also described his childhood as somewhat unhappy; however, there is no indication in the record that the Veteran was ever treated for or diagnosed with a psychiatric disorder prior to his entrance into active duty.  Further, as noted above, the Veteran was found psychiatrically normal on entrance into active duty, and as such, the presumption of soundness must apply in this case.  

In this regard, the Board notes there is a rebuttable presumption of soundness for diseases and injuries that were not found on a service entrance examination .  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  During the January 2016 examination, the examiner concluded the Veteran's bipolar disorder more likely than not existed prior to service, and was unlikely aggravated beyond its natural progression by military service.  Here, the examiner has expressed her belief that the Veteran's psychiatric disability may have existed prior to service; however, she did not explain why she believes this is the case, and also failed to provide legally sufficient medical opinions to rebut the presumption of soundness.  In cases such as this, the burden is upon VA to demonstrate by clear and unmistakable evidence that the disability both: a) existed prior to service, and b) was not aggravated during the Veteran's active duty service.  See VAOPGCPREC 3-2003.  As such, the Board finds an addendum VA medical opinion is necessary.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should obtain an addendum medical opinion from the January 2016 VA examiner.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Following a complete review of the record, the examiner should answer the following questions with respect to each acquired psychiatric disorder present during the period of the claim:

a)  is there a 50 percent or better probability that the disorder was present in service;

b)  if so, did the disorder(s) clearly and unmistakably exist prior to service?

c)  if so, did the disorder clearly and unmistakably undergo no chronic increase in severity as a result of service?

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent and credible reports relative to any pre-service manifestations, as well as his reports of ongoing psychiatric problems following service.  In addition, the examiner must discuss the Veteran's reports of depression and excessive worry noted in his August 1965 discharge examination.  If the examiner finds the Veteran's disability clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated during active service, the examiner should state the specific evidence used in forming these opinions.  

If the examiner is unable to provide any requested opinions, she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 



